DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 12/14/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 10, 25-26, 39-40 and 43-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehlis et al (US 2004/0191191 A1), in view of Thevenet et al (WO 2006/037900 A1), with an English translation provided by US 2008/0127990 A1.
Ehlis disclosed cosmetic compositions for the protection, of human and animal hair and skin, against the damaging effects of UV radiation [0001]. Said compositions comprised micronized (e.g., particulate) UV filters and combinations thereof, including [0034 and 0055]:

    PNG
    media_image1.png
    284
    430
    media_image1.png
    Greyscale
[0103].
Ehlis reads on claim 1(b).
Ehlis disclosed UV absorbers in powder form [0049] and pigments, generally, as typical ingredients [0317]; however, Ehlis did not specifically disclose iron (III) oxide, as recited in claim 1(a). 
Thevenet taught cosmetic compositions [title and abstract] comprising magnetic pigments, where particularly suited pigments comprised iron oxide Fe3O4 sold as blue, green, yellow, red and black [0040-0041 and 0233]. The said pigments, in addition to other coloring agents (e.g., violet), absorbed at least a fraction of the visible spectrum [0117-0118, 0122, 0129, 0161]. The said pigments created appearance effects that were particularly attractive when applied upon the skin [0017-0020, 0220, 0309-0310].
Since Ehlis generally disclosed pigments as typical ingredients, it would have been prima facie obvious for one of ordinary skill in the art to include Thevenet’s Fe3O4 within the teachings of Ehlis. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select Fe3O4 for incorporation into a cosmetic, based on its recognized suitability for its intended use as a pigment, as taught by Thevenet [Thevenet, ¶s 0017-0020, 0220, 0309-0310].

Claim 25 is rendered prima facie obvious because Thevenet disclosed [0030] 0.05 to 50 % by weight of pigments. Ehlis disclosed [0053] 0.05-40 % by weight of the UV absorber (e.g., UV filter).
Claim 25 recites 0.01 to 10 % particulate and 0.1 to 40 % UV filter. Thevenet disclosed 0.05 to 50 % pigment, and Ehlis disclosed 0.05 to 40 % filter. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 26 is rendered prima facie obvious because Ehlis disclosed [0035] that the UV filters are used in the micronized state (e.g., particulate organic filter; free of soluble filters). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued advantages of the recited formulation, as evidenced in the Grumelard Declaration, 05/15/2013, filed in parent U.S. Application No. 12/746,186.
The Examiner responds that the instantly claimed formulation is different from the formulation claimed in Application No. 12/746,186. The Grumelard Declaration cannot be analyzed for advantages of the currently claimed formulation. The Applicant’s allegations, of an advantage of the recited formulation, are found non-persuasive.
s 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ehlis et al (US 2004/0191191 A1), in view of Thevenet et al (WO 2006/037900 A1), with an English translation provided by US 2008/0127990 A1 and further in view of Mronga et al (USP 5,026,429).
The pre-AIA  35 U.S.C. 103(a) rejection over Ehlis, in view of Thevenet, was previously described.
Although Ehlis generally disclosed pigments as typical ingredients, as discussed, Ehlis did not specifically disclose platelet mica particles coated with iron oxide, as recited in claims 41-42.
Mronga taught metal oxide coated platelet-like pigments [title], wherein the said comprised Fe2O3-coated mica particles, and wherein the said have become more and more popular in recent years in many industries, including cosmetics. The said platelet-like pigments were pulverulent, and were 3-150 µm in width, and 0.1 to 2 µm in thickness [abstract; col 1, lines 7-9; Table 1; col 1, line 67 to col 2, line 3; col 2, lines 29-34 and lines 49-55; col 3, lines 1-3].
Since Ehlis generally disclosed pigments as typical ingredients, it would have been prima facie obvious for one of ordinary skill in the art to include Mronga’s Fe2O3-coated mica platelet particulate pigments within the teachings of Ehlis. In the instant case, it is prima facie obvious to select Fe2O3-coated mica platelet particulates for incorporation into a cosmetic, based on its recognized suitability for its intended use as a pigment, as taught by Mronga [Mronga; abstract; col 1, lines 7-9; Table 1; col 1, line 67 to col 2, line 3; col 2, lines 29-34 and lines 49-55; col 3, lines 1-3].
2O3-coated mica platelet particulates at 3-150 µm in width, and 0.1 to 2 µm in thickness, because at the said dimensions, the particulates are popular pigments in cosmetic compositions.
The instant claim 42 recites 0.2-1 µm thickness and a diameter of 5-150 µm. Mronga taught 3-150 µm in width, and 0.1 to 2 µm in thickness. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
Applicant argued that Mronga does not cure the deficiencies of Ehlis, with respect to claim 1.
The Examiner responds that the combination of the cited art is not considered deficient, with respect to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/CELESTE A RONEY/           Primary Examiner, Art Unit 1612